       Case 3:20-cv-07182-JCS Document 104 Filed 02/18/21 Page 1 of 4




 1   Rudolph A. Telscher, Jr.* (MO Bar No. 41072)
     rudy.telscher@huschblackwell.com
 2   Kara R. Fussner* (MO Bar No. 54656)
     kara.fussner@huschblackwell.com
 3   HUSCH BLACKWELL LLP
     190 Carondelet Plaza, Suite 600
 4   St. Louis, MO 63105
     314-480-1500 Telephone
 5
     Ryan B. Hauer* (IL Bar No. 6320758)
 6   ryan.hauer@huschblackwell.com
     HUSCH BLACKWELL LLP
 7   120 South Riverside Plaza Suite 2200
     Chicago, IL 60606
 8
     Dustin L Taylor* (IL Bar No. 6328158)
 9   dustin.taylor@huschblackwell.com
     HUSCH BLACKWELL LLP
10   1801 Wewatta Street, Suite 1000
     Denver, CO 80202
11           *admitted pro hac vice
12   Karl Kronenberger (CA Bar No. 226112)
     karl@krinternetlaw.com
13   Jeffrey M. Rosenfeld (CA Bar No. 222187)
     jeff@krinternetlaw.com
14   KRONENBERGER ROSENFELD, LLP
     150 Post Street, Suite 520
15   San Francisco, CA 94108
     415-955-1155 Telephone
16   415-955-1158 Facsimile
17   Attorneys for Defendants/Counterclaim
     Plaintiffs BrandTotal, Ltd. and Unimania,
18   Inc.
                             UNITED STATES DISTRICT COURT
19
                         NORTHERN DISTRICT OF CALIFORNIA
20                        SAN FRANCISCO/OAKLAND DIVISION

21    FACEBOOK, INC., a Delaware
      corporation,                              Case No.: 3:20-CV-07182-JCS
22
                    Plaintiff/Counterclaim      DEFENDANTS BRANDTOTAL, LTD.
23                  Defendant,                  AND UNIMANIA, INC.’S MOTION FOR
      v.                                        PRELIMINARY INJUNCTION
24
      BRANDTOTAL, LTD., an Israeli              Judge:   The Hon. Joseph C. Spero
25    corporation, and                          Ctrm.:   Courtroom F – 15th Floor
      UNIMANIA, INC., a Delaware                Date:    April 9, 2021
26    corporation,                              Time:    9:30 a.m.

27                  Defendants/Counterclaim
                    Plaintiffs.
28
      Defendants’ Motion for Preliminary                             Case No. 3:20-CV-07182-JCS
      Injunction
       Case 3:20-cv-07182-JCS Document 104 Filed 02/18/21 Page 2 of 4




 1     TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD

 2            PLEASE TAKE NOTICE THAT, on April 9, 2021, at 9:30 a.m., Defendants/

 3   Counterclaim Plaintiffs BrandTotal, Ltd. and Unimania, Inc. (collectively, “BrandTotal”), by and

 4   through undersigned counsel, will, and hereby do, respectfully move for preliminary injunction

 5   (“Motion”)—benefitted by a more complete record—and again ask the Court to enter an order

 6   requiring Facebook to:

 7            (1) rescind the takedown request to remove the UpVoice extension from the Google

 8   Chrome Web Store and to not oppose the inclusion of a replacement UpVoice extension on the

 9   Store;

10            (2) reverse any “technical enforcement measures” blocking UpVoice from Facebook’s

11   platform or otherwise prohibiting Panelists from sharing their information with BrandTotal; and

12            (3) restore the Facebook accounts of BrandTotal such that BrandTotal may resume

13   advertising efforts to recruit Panelists.

14            Moreover, for the reasons set forth in BrandTotal’s Motion for Temporary Restraining

15   Order, Dkt. 26, BrandTotal requests that this injunction be entered without requiring BrandTotal

16   to post a bond, because, even if wrongfully enjoined, Facebook will suffer no damage.

17            This Motion is filed pursuant to the November 20, 2020, Order of the Court (ECF

18   No. 74) and is based on the attached Memorandum; Declarations of Alon Leibovich, Oren Dor,

19   and Rudolph A. Telscher, Jr.; Report of Robert Sherwood; Exhibits A-Z and Exhibits AA-DD

20   filed herewith, the records and pleadings on file in this action, and upon such other pleadings and

21   evidence that may be presented prior to or at any oral argument that may be permitted by the

22   Court. A Proposed Order Granting Preliminary Injunction is also respectfully submitted

23   herewith.

24

25

26

27

28
      Defendants’ Motion for Preliminary          1                        Case No. 3:20-CV-07182-JCS
      Injunction
      Case 3:20-cv-07182-JCS Document 104 Filed 02/18/21 Page 3 of 4




 1
     Date: February 18, 2021              Respectfully submitted,
 2

 3                                        By: /s/ Rudolph A. Telscher, Jr.
                                          Rudolph A. Telscher, Jr.*
 4                                        rudy.telscher@huschblackwell.com
                                          Kara R. Fussner*
 5                                        kara.fussner@huschblackwell.com
                                          HUSCH BLACKWELL LLP
 6                                        190 Carondelet Plaza, Suite 600
 7                                        St. Louis, MO 63105
                                          314-480-1500 Telephone
 8
                                          Ryan B. Hauer*
 9                                        ryan.hauer@huschblackwell.com
                                          HUSCH BLACKWELL LLP
10                                        120 South Riverside Plaza Suite 2200
11                                        Chicago, IL 60606
                                          312-526-1572 Telephone
12
                                          Dustin L. Taylor*
13                                        dustin.taylor@huschblackwell.com
                                          HUSCH BLACKWELL LLP
14                                        180 1 Wewatta Street, Suite 1000
                                          Denver, CO 80202
15                                        303-749-7200 Telephone
                                          *admitted pro hac vice
16
                                          Karl Kronenberger (CA Bar No. 226112)
17                                        karl@krinternetlaw.com
                                          Jeffrey M. Rosenfeld (CA Bar No. 222187)
18                                        jeff@krinternetlaw.com
                                          KRONENBERGER ROSENFELD, LLP
19                                        150 Post Street, Suite 520
                                          San Francisco, CA 94108
20                                        415-955-1155 Telephone
                                          415-955-1158 Facsimile
21

22                                        Attorneys for Defendants/Counterclaim Plaintiffs
                                          BrandTotal, Ltd. and Unimania, Inc.
23

24

25

26

27

28
     Defendants’ Motion for Preliminary         2                      Case No. 3:20-CV-07182-JCS
     Injunction
           Case 3:20-cv-07182-JCS Document 104 Filed 02/18/21 Page 4 of 4



                                       CERTIFICATE OF SERVICE
 1

 2               I hereby certify that on this 18th day of February 2021, I caused the foregoing to be filed
 3       electronically with the Clerk of Court and to be served via the Court’s Electronic Filing System
 4       upon all counsel of record, and to be served via email on all counsel of record at the following:
 5
         WILMER CUTLER PICKERING
 6
         HALE AND DORR LLP
 7       SONAL N. MEHTA (SBN 222086)
         sonal.mehta@wilmerhale.com
 8       THOMAS G. SPRANKLING (SBN 294831)
         thomas.sprankling@wilmerhale.com
 9       JOSEPH M. LEVY (SBN 329318)
10       joseph.levy@wilmerhale.com
         2600 El Camino Real, Suite 400
11       Palo Alto, CA 94306
         Telephone: (650) 858-6000
12
         ARI HOLTZBLATT
13       Ari.Holtzblatt@wilmerhale.com
14       ALLISON SCHULTZ
         Allison.Schultz@wilmerhale.com
15       ROBIN C. BURRELL
         robin.burrell@wilmerhale.com
16       1875 Pennsylvania Ave, NW
         Washington, DC 20006
17       Telephone: (202) 663-6000
18       Facsimile: (202) 663-6363

19       HUNTON ANDREWS KURTH LLP
         Ann Marie Mortimer (State Bar No. 169077)
20       amortimer@HuntonAK.com
         Jason J. Kim (State Bar No. 221476)
21
         kimj@HuntonAK.com
22       Jeff R. R. Nelson (State Bar No. 301546)
         jnelson@HuntonAK.com
23       550 South Hope Street, Suite 2000
         Los Angeles, California 90071-2627
24       Telephone: (213) 532-2000
         Facsimile: (213) 532-2020
25

26       Attorneys for Plaintiff/Counterclaim
         Defendant Facebook, Inc.
27
                                                               /s/ Rudolph A. Telscher, Jr.
28
          Defendants’ Motion for Preliminary           3                         Case No. 3:20-CV-07182-JCS
          Injunction
     HB: 4817-0944-1244.1
